   Case: 3:18-cr-00030-CVG-RM Document #: 766 Filed: 04/20/20 Page 1 of 7



                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )         Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Alessandra Parisi Serano, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Paul Girard,

Adriane J. Dudley
Malorie Diaz
Dudley Rich Davis LLP
St. Thomas, U.S.V.I.
     For Shaquan Prentice,

Renee Marie Andre
Law Offices of Marjorie Rawls-Roberts PC
St. Thomas, U.S.V.I.
     For Robert Brown,
   Case: 3:18-cr-00030-CVG-RM Document #: 766 Filed: 04/20/20 Page 2 of 7
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Wahilli James,

Jason Gonzalez-Delgado
Hato Rey, PR
     For Shaquielle Correa,

Miguel Oppenheimer
San Juan, PR
     For James Cruz,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Tyler Eugene,

Richard H. Dollison
Michall Joseph LaRochell
Law Offices of Richard H. Dollison PC
St. Thomas, U.S.V.I.
     For Etherneal Simon,

Kendys Pimentel-Soto
Kendys Pimentel-Soto Law Office LLC
San Juan, PR
     For Shermyra Gumbs,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.
   Case: 3:18-cr-00030-CVG-RM Document #: 766 Filed: 04/20/20 Page 3 of 7
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

                                   ORDER
GÓMEZ, J.

     For the reasons stated herein, the time to try this case is

extended up to and including September 21, 2020.

     On March 17, 2020, the Chief Judge of the District Court of

the Virgin Islands entered a general order responding to the

COVID-19 pandemic. The Chief Judge noted that the pandemic had

been declared a national emergency and a public health emergency

by the President of the United States. The Chief Judge also

noted that the Governor of the Virgin Islands had declared a

state of emergency. The Chief Judge found it necessary to “take

reasonable and prudent actions” “in order to further public

health and safety, and the health and safety of Court personnel,

counsel, litigants, other case participants, jurors, persons

with other business at the courthouse, and the general public.”

Mar. 17, 2020, D.V.I. General Order at 1-2,

https://www.vid.uscourts.gov/sites/ vid/files/general-

ordes/CoronaVirusOperationsOrder.pdf.

     Among other precautionary measures, the Chief Judge

continued all criminal trials scheduled from March 18, 2020,

through April 16, 2020. The Chief Judge found that the ends of

justice required excluding March 18, 2020, through April 16,

2020, from the Speedy Trial count in all criminal matters.
   Case: 3:18-cr-00030-CVG-RM Document #: 766 Filed: 04/20/20 Page 4 of 7
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

        Such exclusion is necessary as to any cases scheduled
        for trial during the March 18, 2020[,] through April
        16, 2020[,] period in order to assure that there is
        a full, unhindered, continuously serving jury venire
        and seated jury in every case, which is central to
        the sound administration of justice. Such exclusion
        of time is also necessary in cases that are set for
        trial outside of the March 18, 2020[,] through April
        16, 2020[,] time period, as well as cases that are
        not yet set for trial, in order to address the
        reasonably anticipated difficulties in defense
        counsel communicating or visiting with clients; the
        difficulties that the parties are likely to face in
        undertaking all of the tasks necessary to fully
        prepare for trial; and the inherent delay in the
        scheduling of further trials as a consequence of the
        exclusion period herein.

Id. at 2-3.

     Since the Chief Judge entered the general order, the crisis

in the U.S. Virgin Islands and the United States in general has

intensified. On March 17, 2020, there were approximately 7,000

confirmed cases in the United States, 2 of which were in the

U.S. Virgin Islands. As of the date of this Order, there are

over 770,000 confirmed cases in the United States, 51 of which

are in the U.S. Virgin Islands. The virus has claimed over

41,100 lives in the United States, 3 of which are in the U.S.

Virgin Islands. The number of cases and deaths continues to

rise.

     Recognizing the gravity of the situation, Congress passed

an unprecedented financial assistance package, the CARES Act, on

March 27, 2020. The Act was signed into law by the President of
   Case: 3:18-cr-00030-CVG-RM Document #: 766 Filed: 04/20/20 Page 5 of 7
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 5

the United States that same day. Among its many provisions, the

CARES Act authorizes district courts to use teleconferencing to

hold felony pleas and felony sentencings under appropriate

circumstances. See CARES Act, § 15002(b)(2), H.R. 748, 248-49.

     On April 16, 2020, the Chief Judge entered an order

extending the general order in full force and effect through May

12, 2020. That order continued all criminal trials scheduled

from April 17, 2020, through May 12, 2020. The Chief Judge found

that the ends of justice required excluding April 17, 2020,

through May 12, 2020, from the Speedy Trial count in all

criminal matters.

     On the same day, the United States filed a motion to

continue the trial date. The United States asserts that it has

been unable to conduct significant portions of its trial

preparations due to restrictions on travel and in-person contact

related to the COVID-19 pandemic. As such, the United States

requests that the Court continue the trial to a date on or after

September 8, 2020.

     While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that further extending this period would be in the best

interest of justice. In order to avoid overwhelming our

healthcare system, it is essential that action be taken to slow
   Case: 3:18-cr-00030-CVG-RM Document #: 766 Filed: 04/20/20 Page 6 of 7
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 6

the spread of the virus. Social distancing--specifically

avoiding gatherings of more than 10 people and maintaining a

distance of at least 6 feet from others--is the most effective

check against the COVID-19’s transmission. Significantly, nine

defendants remain set for trial in this matter and the United

States expects to call over 100 witnesses. Given the

increasingly dire circumstances faced by the U.S. Virgin Islands

and the United States as a whole, the Court finds that a greater

extension of time is necessary for the protection and well-being

of the defendants, the jury, the prosecutors, the witnesses, the

court personnel, and the general public at large. Further, given

the restrictions caused by the COVID-19 pandemic, the Court

finds that a greater extension of time is necessary to allow the

parties to properly prepare for trial.

     The premises considered, it is hereby

     ORDERED that the time beginning from the date of this order

granting an extension through September 21, 2020, shall be

excluded in computing the time within which the trial in this

matter must be initiated pursuant to 18 U.S.C. § 3161; it is

further

     ORDERED that the trial in this matter previously scheduled

for June 1, 2020, is RESCHEDULED to commence promptly at 9:00
   Case: 3:18-cr-00030-CVG-RM Document #: 766 Filed: 04/20/20 Page 7 of 7
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 7

A.M. on September 21, 2020, in Saint Thomas Courtroom 1; it is

further

     ORDERED that the omnibus hearing in this matter previously

scheduled for May 6, 2020 is hereby RESCHEDULED to commence

promptly at 9:00 A.M. on July 13, 2020, in Saint Thomas

Courtroom 1; it is further

     ORDERED that the motions deadline previously set for

April 3, 2020, is hereby EXTENDED to June 1, 2020; it is further

     ORDERED that the parties in this matter shall each be

prepared to be available for a trial period extending from

September 21, 2020, through October 31, 2020; it is further

     ORDERED that the motion of the United States, ECF No. 764,

is MOOT; and it is further

     ORDERED that the motion of Shermyra Gumbs, ECF No. 755, to

extend the time to file pretrial motions is MOOT.




                                        S\
                                              Curtis V. Gómez
                                              District Judge
